Title: To Alexander Hamilton from Rufus King, 6 February 1797
From: King, Rufus
To: Hamilton, Alexander



London. feb. 6. 1797
Dear sir

I have had the pleasure to receive your Letter of the 16. of Decr. and I need not express the Satisfaction which the information that it contained afforded me, the Probable termination of the Election of Pr. the general Temper of the Country, & the Effect likely to be produced by Mr. Adet’s notes are such as I had not only hoped but expected; if by prudence & Firmness, which have hitherto kept us out of this Extraordinary and dessolating war, we shall be able to maintain the public peace and national Honor, we shall not only increase our Reputation as a wise people but we shall moreover establish a Precedent of inestimable worth for future Times of Trouble and Embarrassment. Nothing can exceed the applause that is here given to our Government, and no American who has not been in England can have a just Idea of the admiration expressed among all Parties of General Washington. It is a common observation that he is not only the most illustrious, but also the most meritorious Character that has hitherto appeared. The King is without doubt a very popular character among the People of this Nation; it would be saying very much, to affirm that next to him, General Washington is the most popular character among them, and yet I verily believe this to be the fact. I mention these Circumstances, not only because it will give you as it has afforded me much pleasure to hear them mentioned but also because they shew a more liberal manner of thinking and speaking respecting us, and a more rational Estimate of our Affairs than formerly existed. Much credit is due to Mr. Jay on this Score; who we thought would do honor, and be of advantage to our Country, but Who has done much more than I could have imagined, had I not seen the clearest proofs of his Success. He had great difficulties to encounter, he overcame many of them, some still exist, and when they will be surmounted I am unable to say. Time and patience are necessary to form a satisfactory opinion how far we shall finally be able to agree. In the main our affairs here are in a good train, the treaty I think will be fairly and fully executed. You remember the Opinion given by certain Gentlemen upon the construction of the 7. article of the treaty. We have experienced embarrassments on this Subject—and for several weeks the business of the Commissioners was entirely at a Stand, the advocate of this Government having denied their Power to examine any question that had been decided by the H. Court of Appeals. The question was delicate; the pride and as it was alledged the importance of men of Rank and influence were almost enlisted against our pretensions, and a little imprudence might have thrown the Business into the worst possible situation. This did not happen; with moderation caution, and a conciliatory mode of proceeding these Difficulties have been intirely removed—and all is now proceeding in a satisfactory manner. The result of several conferences has been after the manifestation of much candor and fairness, on the part of this Government, a direction to the British Commissioners to unite with ours, and to proceed to hear and decide every Question that shall be brought before them according to the Provisions of the Treaty, which it was added it was the Duty of the Comrs. to consider and interpret. They have accordingly decided a case of considerable consequence, which is that of the Patersons of Baltimore—a Ship & Cargo belonging to them had been captured & condemned in the W. Indies. This Sentence had been affirmed in the High Court of appeals, and a memorial in behalf of Patersons was preferred to the Comrs. for Compensations for their Loss & Damages. The Commissioners have pronounced (Doctor Nicholl only dissenting of a full Board) that they have Jurisdiction of the Cause, and that upon its merits the Pattersons are intitled to full & complete compensation for their Loss & Damages to be paid &c. according to the Provisions of the Treaty.
By Letters received today from Paris I learn the unpleasant information that Genl. Pinckney was on the 28 ulto. ordered by the Directory to leave Paris, and that he intended to depart for Holland (where he will wait the orders of our Govt) on the 31. I cannot fully account for this Step after the irresolution that for some time has existed; whether it is to be ascribed to information which has been thought sufficient to satisfy the Directory of the Result of the Election for Pr. or whether it is to be attributed to the late astonishing victories of Buonaparte which have litterally destroyed an Army of 40.000 Austrians, I am uncertain—perhaps both have contributed to this Extraordinary Step.
Yrs very sincerely

Rufus King
Col. Hamilton

